  Exhibit 10.3


 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (the “Agreement”), entered into and effective as of
July 3, 2018 (the “Effective Date”), is by and between ACCESSWIRE Canada Ltd, a
Canadian limited entity (the “Company”), and Fred Gautreau, an individual (the
“Employee”). The Company and the Employee shall sometimes be referred to herein
as the “Parties”.
 
BACKGROUND
 
A.           This Agreement is being entered into in connection with that
certain Stock Purchase Agreement, dated as July 3, 2018, by and between the
Company and Employee.
 
B.           The Company is a wholly-owned subsidiary of Issuer Direct
Corporation, a Delaware corporation (“Issuer Direct”).
 
C.           The Company and the Employee desire to set forth in writing the
terms and conditions of their agreement and understanding with respect to the
employment of the Employee as its Director of Corporate Development from the
Effective Date forward.
 
AGREEMENT
 
The Parties, intending to be legally bound, hereby agree as follows:
 
1. Employment. The Company hereby agrees to employ Employee as its Director of
Corporate Development and Employee hereby accepts such employment upon the terms
and conditions set forth herein and agrees to perform duties as assigned by the
Company. The Employee’s employment, as provided herein, shall commence on the
Effective Date and shall continue for a period of two years unless earlier
terminated pursuant to Section 8 (“Term”). It is understood and agreed by the
Company and Employee that this Agreement does not contain any promise or
representation concerning the duration of Employee’s employment with the
Company. Employee specifically acknowledges that his employment with the Company
is at-will and may be altered or terminated by either Employee or the Company at
any time, with or without cause and/or with or without notice. For the purposes
of this Agreement, the term “Company Group” shall include Issuer Direct any and
all subsidiaries of the Company or Issuer Direct in which the Company or Issuer
Direct owns at least a 20% equity interest.
 
2. Duties. Employee shall render exclusive, full-time services to the Company as
its Director of Corporate Development. The Employee shall report to the
Company’s Chief Executive Officer and Board of Directors (the “Board”) of the
Company and/or Issuer Direct. Employee’s responsibilities, title, working
conditions, location, duties and/or any other aspect of Employee’s employment
may be changed, added to or eliminated during his employment at the sole
discretion of the Company. During the Term of this Agreement, the Employee shall
devote his best efforts and his full business time, skill and attention to the
performance of his duties on behalf of the Company and the Company Group.
 
 
1

 
 
3. Policies and Procedures. Employee agrees that he is subject to and will
comply with the policies and procedures of the Company, as such policies and
procedures may be modified, added to or eliminated from time to time at the sole
discretion of the Company, except to the extent any such policy or procedure
specifically conflicts with the express terms of this Agreement. Employee
further agrees and acknowledges that any written or oral policies and procedures
of the Company do not constitute contracts between the Company and Employee.
 
4. Salary. For all services rendered and to be rendered hereunder, the Company
agrees to pay to the Employee, and the Employee agrees to accept a salary of
$130,000 CDN per annum (“Base Salary”). Any such salary shall be payable in
accordance with the Company’s normal payroll practice and shall be subject to
such deductions or withholdings as the Company is required to make pursuant to
law, or by further agreement with the Employee.
 
5. Incentive Compensation. During the Term, the Employee shall be eligible to
receive annual bonus compensation in an initial amount equal to fifteen percent
(15%) of the Base Salary upon the achievement of various quarterly milestones to
be mutually agreed to by Employee and the Company’s Chief Executive Officer.
 
6. Equity Grants.  During the Term and pursuant to Issuer Direct’s 2014 Equity
Incentive Plan (the “Plan”) or any successor equity incentive plan, the Employee
may receive additional equity grants, solely at the discretion of the Board or
the Compensation Committee of the Board of Issuer Direct, which grants will be
subject to a separate award agreement between the Company, Issuer Direct and the
Employee under the Plan.
 
7. Other Benefits. While employed by the Company as provided herein:
 
(a) Employee and Employee Benefits. The Employee shall be entitled to all
benefits to which other executive officers of Issuer Direct are entitled, on
terms comparable thereto, including, without limitation, participation in
pension and profit sharing plans, 401(k) plan (or any similar plans typically
offered to residents of Canada), group insurance policies and plans, medical,
health, vision, and disability insurance policies and plans, and the like, which
may be maintained by Issuer Direct for the benefit of its executives. Issuer
Direct reserves the right to alter and amend the benefits received by Employee
from time to time at Issuer Direct’s discretion.
 
(b) Expense Reimbursement. The Employee shall receive, against presentation of
proper receipts and vouchers, reimbursement for direct and reasonable
out-of-pocket expenses incurred by him in connection with the performance of his
duties hereunder according to the policies of the Company and subject to the
approval of the Chief Financial Officer of the Company or Issuer Direct.
 
(c) Vacation. The Employee shall be entitled to five weeks (200 hours) paid
personal time off per 12-month period (including vacation) according to Issuer
Direct’s personal time off policy. In addition to the five week (200 hours)
flexible personal time off set forth above, Employee shall be entitled to
Alberta statutory holidays plus additional paid personal time off during
December 24th through January 1st each calendar year during the Term. Sick time
shall not be limited by this Section 7(c) and shall be governed by Issuer
Direct’s policies for sick leave.
 
 
2

 
 
8. Termination. Employee and the Company each acknowledge that either party has
the right to terminate Employee’s employment with the Company at any time for
any reason whatsoever, with or with cause or advance notice pursuant to the
following:
 
(a) Voluntary Resignation by Employee, Termination for Cause or Death. In the
event the Employee (i) voluntary terminates his employment with the Company
(other than for Good Reason as defined below), (ii) is terminated by the Company
for Cause (as defined below), or (iii) shall die during the period of his
employment hereunder, the Company’s obligation to make payments hereunder shall
cease upon the date of such termination and the Company’s obligation to make
payments hereunder shall cease upon such termination, except the Company shall
pay Employee (a) any salary earned but unpaid prior to termination and all
accrued but unused personal time, and (b) any business expenses that were
incurred but not reimbursed as of the date of termination.
 
(b) Termination by Disability. In the event Employee shall become permanently
disabled, as evidenced by notice to the Company of Employee’s inability to carry
out his job responsibilities for a continuous period of more than three months,
Employee’s employment shall cease on such day but the Company shall continue (i)
to make payment to Employee based on the then Base Salary for a period of three
months (in accordance with the Company’s general payroll policy) commencing on
the first payroll period following the fifteenth day after termination of
employment and (ii) to provide substantially similar coverage under the
Company’s then current medical, health, and vision insurance plans to the
Employee and his eligible dependents for a period of three months provided that
Employee continues to make any required employee contribution ((i) and (ii),
above, collectively the “Severance Benefits”), in addition to any accrued but
unpaid salary and unreimbursed expenses prior to the date of termination.
Vesting of any option grants shall continue to vest pursuant to the schedule and
terms previously established during the three month severance period. Subsequent
to the three month severance period the vesting of any option grants shall
immediately cease.
 
(c) Termination by the Company without Cause. The Company will have the right to
terminate Employee’s employment with the Company at any time without Cause. In
the event Employee is terminated without Cause or resigns for Good Reason (as
defined below), and upon the execution of a full general release by Employee
(“Release”), releasing all claims known or unknown that Employee may have
against Company as of the date Employee signs such Release, and upon the written
acknowledgment of his continuing obligations under this Agreement, Company shall
continue to make the Severance Benefits, in addition to any accrued but unpaid
salary and unreimbursed expenses prior to the date of termination.
 
i. “Cause” means termination of the Employee’s employment because of the
Employee’s: (i) commission of fraud, misappropriation or embezzlement related to
the business or property of the Company; (ii) conviction for, or guilty plea to,
or plea of nolo contendere to, a felony in the jurisdiction in which such
conviction or guilty plea occurs; (iii) material breach by the Employee of this
Agreement, and the duties described therein, or any other agreement to which the
Employee and the Company or a member of the Company Group are parties that has
not been cured within 30 days following receipt of written notice thereof
(except as set forth in the following (iv)); (iv) material breach by the
Employee of Sections 9 and 10 of this Agreement; (v) commission by the Employee
of acts that are demonstrably injurious to a member of the Company Group,
monetarily or otherwise; and (vi) any violation by the Employee of any fiduciary
duties owed by him to the Company or a member of the Company Group that causes
injury to the Company, other than breaches of fiduciary duty also committed by
other officers and members of the Board based on actions taken after
consultation with, and the advice of, legal counsel.
 
 
3

 
 
ii. “Good Reason” means the occurrence of any of the following without the
written consent of the Employee: (i) any duties, functions or responsibilities
are assigned to the Employee that are materially inconsistent with the
Employee’s duties, functions or responsibilities with the Company as
contemplated or permitted by this Agreement; (ii) material diminution in
Employee’s duties; or (iii) the Base Salary or the annual incentive plan
opportunity expressed as a percentage of Base Salary of the Employee is
materially reduced, unless a reduction is as part of an overall cost reduction
program that affects all senior executives of the Company and does not
disproportionately affect the Employee.
 
iii. “Corporate Transaction” shall have the meaning set forth in the Plan of the
Company.
 
9. Proprietary and Other Obligations.
 
(a) Confidential Information. During the period of the Employee’s employment
with the Company and at all times thereafter, the Employee shall hold in secrecy
for the Company Group all Confidential Information (as defined below) that may
come to his knowledge, may have come to his attention or may have come into his
possession or control while employed by the Company. Notwithstanding the
preceding sentence, the Employee shall not be required to maintain the
confidentiality of any Confidential Information which (a) is or becomes
available to the public or others in the industry generally (other than as a
result of inappropriate disclosure or use by the Employee in violation of this
Section 9(a)) or (b) the Employee is compelled to disclose under any applicable
laws, regulations or directives of any government agency, tribunal or authority
having jurisdiction in the matter or under subpoena. Except as expressly
required in the performance of his duties to the Company under this Agreement,
the Employee shall not use for his own benefit or disclose (or permit or cause
the disclosure of) to any Person, directly or indirectly, any Confidential
Information unless such use or disclosure has been specifically authorized in
writing by the Company in advance. During the Employee’s employment and as
necessary to perform his duties under this Agreement, the Company Group will
provide and grant the Employee access to the Confidential Information. The
Employee recognizes that any Confidential Information is of a highly competitive
value, may include Confidential Information not previously provided the Employee
and that the Confidential Information could be used to the competitive and
financial detriment of the Company Group if misused or disclosed by the
Employee. The Company Group promises to provide access to the Confidential
Information only in exchange for the Employee’s promises contained herein,
expressly including the covenants in this Agreement.
 
For the purposes of this Agreement, “Confidential Information” means any trade
secrets and confidential and proprietary information acquired by the Employee in
the course and scope of his activities under this Agreement, including
information acquired from third parties, that (i) is not generally known or
disseminated outside the Company Group (such as non-public information), (ii) is
designated or marked by the Company Group as “confidential” or reasonably should
be considered confidential or proprietary, or (iii) the Company Group indicates
through its policies, procedures, or other instructions should not be disclosed
to anyone outside the Company Group. Without limiting the foregoing definitions,
some examples of Confidential Information under this Agreement include (a)
matters of a technical nature, such as scientific, trade or engineering secrets,
”know-how”, formulae, secret processes, inventions, and research and development
plans or projects regarding existing and prospective customers and products or
services, (b) information about costs, profits, markets, sales, customer lists,
customer needs, customer preferences and customer purchasing histories, supplier
lists, internal financial data, personnel evaluations, non-public information
about products or services of the Company Group (including future plans about
them), information and material provided by third parties in confidence and/or
with nondisclosure restrictions, computer access passwords, and internal market
studies or surveys and (c) and any other information or matters of a similar
nature.
 
 
4

 
 
(b) Inventions. The Employee agrees that all right, title and interest in and to
any information, trade secrets, inventions, discoveries, developments,
derivative works, improvements, research materials and products made or
conceived by the Employee alone or with others during the course of the
Employee’s employment and relating to the financial industry, newswire
distribution and process, regulatory compliance, or investor relations shall
belong exclusively to the Company Group. The Employee hereby irrevocably waives
in favor of the Company Group any and all copyright and moral rights, and
irrevocably assigns to the Company and/or Company Group any and all legal
rights, that the Employee may have in respect of any such materials. The
Employee agrees to execute any assignments and/or acknowledgements as may be
requested by the Company Group from time to time, at the expense of the Company,
without any further remuneration.
 
(c) Return of Documents and Property. Upon termination of the Employee’s
employment for any reason, the Employee (or his heirs or personal
representatives) shall immediately deliver to the Company (a) all documents and
materials containing Confidential Information (including without limitation any
“soft” copies or computerized or electronic versions thereof) or otherwise
containing information relating to the business and affairs of the Company Group
(whether or not confidential), and (b) all other documents, materials and other
property belonging to the Company Group that are in the possession or under the
control of the Employee.
 
(d) Non-disparagement. The Employee agrees during and after the Term, he shall
not to knowingly disparage the Company Group, its officers, directors, employees
or agents in any manner that could be harmful to it or them or its or their
business, business reputation or personal reputation. The Company Group agrees
during and after the Term, it shall instruct its officers, directors, employees
and agent not to knowingly disparage the Employee in any manner that could be
harmful to you or your business or personal reputation. This paragraph will not
be violated by statements from either party that are truthful, complete and made
in good faith in required response to legal process or governmental inquiry.
 
10. Noncompetition and Non-solicitation. Employee acknowledges that he will be a
member of executive and management personnel at the Company Group.
 
(a) Definitions.
 
i. “Competing Business” means press and news release distribution and/or
dissemination business.
 
ii. “Prohibited Area” means North America and Canada, which Prohibited Area the
Parties have agreed to as a result of the fact that those are the geographic
areas in which the Company Group conducts a preponderance of their business and
in which the Employee provides substantive services to the Company Group expand
during the Term. The Prohibited Area shall also include geographic areas in
which members of the Company Group expand during the Term.
 
 
5

 
 
(b) Covenant Not to Compete. Without the prior written consent of the Board of
Issuer Direct (which may be withheld in the Board’s sole discretion), so long as
the Employee is an employee of the Company or any other member of the Company
Group and for (i) a three year period thereafter in the event the separation
occurs prior to one year from the Effective Date or (ii) a two year period
thereafter in the event the separation occurs on or after the first anniversary
of the Effective Date (or, in the case of a Corporate Transaction under Section
8(c), 12-month period) (the “Restricted Period”), the Employee agrees that he
shall not anywhere in the Prohibited Area, for his own account or the benefit of
any other, engage or participate in or assist or otherwise be connected with a
Competing Business. For the avoidance of doubt, the Employee understands that
this Section 10(b) prohibits the Employee from acting for himself or as an
officer, employee, manager, operator, principal, owner, partner, shareholder,
advisor, consultant of, or lender to, any individual or other Person that is
engaged or participates in or carries out a Competing Business or is actively
planning or preparing to enter into a Competing Business. The Parties agree that
such prohibition shall not apply to the Employee’s passive ownership of not more
than 5% of a publicly-traded company
 
(c) Non-solicitation Covenant. Employee agrees that he will not, individually or
with others, directly or indirectly (including without limitation, individually
or through any business, venture, proprietorship, partnership, or corporation in
which they control or own more than a 5% interest, through any agents, through
any contractors, through recruiters, by their successors, by their employees, or
by their assigns) hire, solicit, or induce any employee of the Company to leave
the Company during the period he is employed by the Company and for a period of
two years following the separation, resignation, or termination of Employee’s
employment with the Company. Employee further agrees that during the period he
is employed by the Company and for two years thereafter, he will not, either
directly or indirectly, solicit or attempt to solicit any customer, client,
supplier, investor, vendor, consultant or independent contractor of the Company
to terminate, reduce or negatively alter his, her or its relationship with the
Company. The geographic scope of the covenants in Section 10(c) is the
Prohibited Area. Nothing in Sections 9 and 10 should be construed to narrow the
obligations of Employee imposed by any other provision herein, any other
agreement, law or other source.
 
(d) Reasonable. Employee agrees and acknowledges that the time limitation and
the geographic scope on the restrictions in Sections 9 and 10 and their subparts
are reasonable. Employee also acknowledges and agrees that the limitation in
Sections 9 and 10 and their subparts is reasonably necessary for the protection
of the Company, that through this Agreement he shall receive adequate
consideration for any loss of opportunity associated with the provisions herein,
and that these provisions provide a reasonable way of protecting the Company’s
business value which was imparted to him. In the event that any term, word,
clause, phrase, provision, restriction, or section of Sections 9 and 10 of this
Agreement is more restrictive than permitted by the law of the jurisdiction in
which the Company seeks enforcement thereof, the provisions of this Agreement
shall be limited only to that extent that a judicial determination finds the
same to be unreasonable or otherwise unenforceable. Moreover, notwithstanding
any judicial determination that any term, word, clause, phrase, provision,
restriction, or section of this Agreement is not specifically enforceable, the
Parties intend that the Company shall nonetheless be entitled to recover
monetary damages as a result of any breach hereof.
 
 
6

 
 
(e) Legal and Equitable Remedies. In view of the nature of the rights in
goodwill, employee relations, trade secrets, and business reputation and
prospects of the Company Group to be protected under Sections 9 and 10 of this
Agreement, Employee understands and agrees that the Company Group could not be
reasonably or adequately compensated in damages in an action at law for
Employee’s breach of their obligations (whether individually or together)
hereunder. Accordingly, Employee specifically agrees that the Company Group
shall be entitled to seek temporary and permanent injunctive relief, specific
performance, and other equitable relief to enforce the provisions of Sections 9
and 10 of this Agreement and that such relief may be granted without the
necessity of proving actual damages, and without bond. Employee acknowledges and
agrees that the provisions in Sections 9 and 10 and their subparts are essential
and material to this Agreement, and that upon breach of Sections 9 and 10 by him
to equitable relief to prevent continued breach, to recover damages and to seek
any other remedies available to the Company Group. This provision with respect
to injunctive relief shall not, however, diminish the right of the Company Group
to claim and recover damages or other remedies in addition to equitable relief.
 
(f) Extension of Time. In the event that Employee breaches any covenant,
obligation or duty in Sections 9 and 10 or their subparts, any such duty,
obligation, or covenants to which the Parties agreed by Sections 9 and 10 and
their subparts shall automatically toll from the date of the first breach, and
all subsequent breaches, until the resolution of the breach through private
settlement, judicial or other action, including all appeals. The duration and
length of Employee’s duties and obligations as agreed by Sections 9 and 10 and
their subparts shall continue upon the effective date of any such settlement, or
judicial or other resolution.
 
11. Miscellaneous.
 
(a) Taxes. Employee agrees to be responsible for the payment of any taxes due on
any and all compensation, stock option, or benefit provided by the Company Group
pursuant to this Agreement. Employee agrees to indemnify the Company Group and
hold the Company Group harmless from any and all claims or penalties asserted
against the Company Group for any failure to pay taxes due on any compensation,
stock option, or benefit provided by the Company Group pursuant to this
Agreement. Employee expressly acknowledges that the Company Group has not made,
nor herein makes, any representation about the tax consequences of any
consideration provided by the Company Group to Employee pursuant to this
Agreement.
 
(b) Modification/Waiver. This Agreement may not be amended, modified,
superseded, canceled, renewed or expanded, or any terms or covenants hereof
waived, except by a writing executed by each of the Parties hereto or, in the
case of a waiver, by the party waiving compliance. Failure of any party at any
time or times to require performance of any provision hereof shall in no manner
affect his or its right at a later time to enforce the same. No waiver by a
party of a breach of any term or covenant contained in this Agreement, whether
by conduct or otherwise, in any one or more instances shall be deemed to be or
construed as a further or continuing waiver of agreement contained in the
Agreement.
 
(c) Attorneys’ Fees. The prevailing party shall have the right to collect from
the other party its reasonable costs and necessary disbursements and attorneys'
fees incurred in enforcing this Agreement.
 
 
7

 
 
(d) Successors and Assigns. Neither party may assign this Agreement without the
express written consent of the other party. For the purposes of the Agreement,
an assignment shall include a merger, consolidation, change of control or change
of control transaction.
 
(e) Notices. All notices given hereunder shall be given by certified mail,
addressed, or delivered by hand, to the other party at his or its address
contained in the Company’s records. Employee promptly shall notify Company of
any change in Employee’s address. Each notice shall be dated the date of its
mailing or delivery and shall be deemed given, delivered or completed on such
date.
 
(f) Governing Law; Personal Jurisdiction and Venue. This Agreement and all
disputes relating to this Agreement shall be governed in all respects by the
laws of the Province of Alberta and the laws of Canada applicable thereto. The
Parties hereto consent to the jurisdiction of, and hereby waive any defenses
based on lack of jurisdiction or venue by, any provincial or federal court
located in the Province of Alberta.
 
(g) Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the Parties hereto with regard to the employment of the
Employee by the Company and supersede any and all prior agreements, arrangements
and understandings, written or oral, pertaining to the subject matter hereof. No
representation, promise or inducement relating to the subject matter hereof has
been made to a party that is not embodied in these Agreements, and no party
shall be bound by or liable for any alleged representation, promise or
inducement not so set forth.
 
 
[SIGNATURE PAGE FOLLOWS]
 
 
8

 
 
 
IN WITNESS WHEREOF, the Parties have each duly executed this Employment
Agreement as of the day and year first above written.
 
  
ACCESSWIRE CANADA LTD
 
 
By: /s/ Brian R. Balbirnie
Brian R. Balbirnie
Chief Executive Officer
EMPLOYEE


 
/s/ Fred Gautreau              

Fred Gautreau
 

 
 
 
ACKNOWLEDGED BY
AND AGREED TO:
 
ISSUER DIRECT CORPORATION
 
 
 
By: /s/ Brian R. Balbirnie  
         Brian R. Balbirnie
         Chief Executive Officer
 
 
